Citation Nr: 1821411	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a traumatic brain injury (TBI). 

2. Entitlement to an effective date prior to July 2, 2014, for the award of service connection for a TBI.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Esquire


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1953 to April 1955, with additional service in the Army National Guard of the Commonwealth of Puerto Rico from June 1960 to June 1963 and November 1970 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, awarded service connection for a TBI and assigned a 10 percent initial disability rating, effective July 2, 2014.

In December 2016, the Board remanded this matter for additional development, along with the issues of entitlement to increased ratings for posttraumatic migraine headaches and a bilateral hearing loss disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears that this matter has been prematurely returned to the Board. 

In December 2016, the Board remanded for additional development the issues of entitlement to higher ratings for posttraumatic headaches, a bilateral hearing loss disability, and a TBI, entitlement to an earlier effective date for the award of service connection for a TBI, and entitlement to a TDIU.  The Board directed the RO to obtain any and all outstanding VA treatment records for the Veteran, including those from November 2003 to August 2010 and the September 28, 2014 audiological assessment mentioned in the May 2015 VA examination report.  These records have been added to the claims folder.  The Board also directed the RO to schedule the Veteran for a TBI examination.  The Veteran was afforded such examination in June 2017.  

Finally, the Board directed the RO to readjudicate each of the issues on appeal and, if the benefits sought on appeal were not granted, to furnish the Veteran and his representative with a supplemental statement of the case (SSOC). An SSOC has not been issued with respect to this matter.  Instead, the RO issued a March 2017 statement of the case (SOC) as to the issue of entitlement to an initial rating in excess of 10 percent for a TBI, to include entitlement to an effective date prior to July 2, 2014, and a separate March 2017 SOC as to the issue of entitlement to a TDIU.  This appears to have resulted from an error in the electronic Veterans Appeals Control and Locator System (VACOLS) involving partially-duplicated appeals.  VACOLS lists one appeal in "Remand" status for the issues of entitlement to higher ratings for posttraumatic headaches, a bilateral hearing loss disability, and a TBI, entitlement to an earlier effective date for the award of service connection for a TBI, and entitlement to a TDIU, with a docket number of 09-46 989.  In addition, VACOLS lists a separate original jurisdiction appeal under docket number 17-26 701 for the duplicate issues of entitlement to a higher rating for a TBI, entitlement to an earlier effective date for the award of service connection for a TBI, and entitlement to a TDIU. The issue of entitlement to an increased rating for a TBI is inextricably intertwined with the issues of increased ratings for a posttraumatic migraine headaches and bilateral hearing loss disability which are part of the separate appeal that is not currently before the Board.  For these reasons, remand is required so that the VACOLS error can be corrected and the Veteran and his representative can be furnished with a SSOC as directed by the Board in December 2016.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

The record also reflects that VA-generated evidence has been added to the claims file since the remaining claims were last adjudicated. In this regard, the Veteran underwent a VA examination for a TBI in June 2017 and VA treatment records were added to the claims file in June 2017, and a new SSOC was not issued with consideration of the new VA examination report and VA treatment records.  As there is no indication that the Veteran has specifically waived initial AOJ adjudication of the June 2017 VA examination report and new VA treatment records, a remand is also required for the AOJ to consider this evidence in a SSOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Complete any further development deemed necessary pursuant to the December 2016 Board remand and in light of the expanded record.  

Please note that this appeal appears to be a partial duplicate of a separate appeal in VACOLS under docket number 09-46 989.  This partial duplication of appeals should be resolved by the AOJ on remand.

2. Then, readjudicate the Veteran's claims, to include consideration of all evidence received after the last SSOC.  If the claims remain denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given reasonable time to respond, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


